
	

113 HR 1315 IH: Robo Calls Off Phones Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1315
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Foxx (for herself
			 and Mr. Young of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Federal Trade Commission to revise the
		  regulations regarding the Do-not-call registry to prohibit politically-oriented
		  recorded message telephone calls to telephone numbers listed on that
		  registry.
	
	
		1.Short titleThis Act may be cited as the
			 Robo Calls Off Phones
			 Act or the Robo
			 COP Act.
		2.Politically-oriented
			 recorded message phone calls prohibited
			(a)ProhibitedNotwithstanding
			 any other provision of law, the Federal Trade Commission shall, not later than
			 180 days after the date of enactment of this Act, revise the do-not-call
			 registry provisions of the Telemarketing Sales Rule (16 C.F.R. 310.1 et seq.)
			 to prohibit politically-oriented recorded message telephone calls to telephone
			 numbers listed on that registry.
			(b)Definition of
			 politically-Oriented recorded message callsFor purposes of this
			 section, the term politically-oriented recorded message telephone
			 call means any outbound telephone call—
				(1)in which a person
			 is not available to speak with the person answering the call, and the call
			 instead plays a recorded message; and
				(2)(A)the purpose of which is
			 to promote, advertise, campaign, or solicit donations, for or against any
			 political candidate or regarding any political issue; or
					(B)uses in the recorded message any
			 political candidate’s name.
					
